Citation Nr: 0517536	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-31 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to February 
1950, October 1950 to August 1951, and from January 1955 to 
April 1972.  He died in July 2002.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The appellant testified at a Board hearing in 
Washington, D.C., in May 2005.

Also in May 2005, the Board granted the appellant's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

During the May 2005 Board hearing, the appellant testified 
that she would be submitting additional evidence in support 
of her claim.  This additional evidence has been received and 
added to the claims file and consists of a private medical 
opinion dated in June 2005 from Craig N. Bash, M.D., M.B.A, 
along with volumes of military medical records beginning in 
1972.  

In written argument in June 2005, the appellant's 
representative referred to Dr. Bash's medical opinion and the  
"voluminous amount of evidence submitted by the 
[appellant]" and stated that they did not wish to waive 
jurisdiction of this evidence by the RO.  Accordingly, this 
case must be REMANDED to the RO via the AMC so that the newly 
submitted evidence can be reviewed by the RO in the first 
instance.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affair, 327 F. 3d 1339 (Fed. Cir. 2003). 

Based on the foregoing, this matter is hereby REMANDED for 
the following action:

The RO should review the claims file, to 
include the additional evidence from 
Craig N. Bash, M.D., M.B.A. dated in June 
2005, and the four volumes of military 
records that the appellant submitted to 
VA, and determine if the claims for 
entitlement to service connection for the 
cause of the veteran's death and for 
dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 are warranted.  
The appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



